Case: 12-40063       Document: 00512356598         Page: 1     Date Filed: 08/28/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 28, 2013
                                     No. 12-40063
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALEJANDRO DAVID SANCHEZ-HERNANDEZ, also known as Alejandro David
Hernandez-Hernandez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:11-CR-70-1


Before DAVIS, SOUTHWICK and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Alejandro David Sanchez-Hernandez pleaded guilty to one charge of illegal
reentry into the United States and was sentenced to serve 36 months in prison.
He contends that the district court erred by applying the crime-of-violence
enhancement found in U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on his 2004 Texas
conviction for aggravated sexual assault of a child. We disagree with the
Government’s contention that this claim was waived. See United States v.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40063     Document: 00512356598       Page: 2   Date Filed: 08/28/2013

                                   No. 12-40063

Fernandez-Cusco, 447 F.3d 382, 384 (5th Cir. 2006); United States v.
Arviso-Mata, 442 F.3d 382, 384 (5th Cir. 2006). Instead, we review it for plain
error due to his failure to raise it in the district court. See Arviso-Mata, 442 F.3d
at 384; Puckett v. United States, 556 U.S. 129, 135 (2009).
      Sanchez-Hernandez has not shown error, plain or otherwise, in connection
with the district court’s imposition of the disputed adjustment.           We have
previously held that a conviction under Texas Penal Code § 22.021(a), the
statute under which his prior conviction arose, warranted the § 2L1.2
adjustment. See United States v. Rayo-Valdez, 302 F.3d 314, 315-20 (5th Cir.
2002). We have also held that the generic, contemporary definition of “sexual
abuse of a minor” under § 2L1.2(b)(1)(A)(ii) does not include an age-differential
requirement. See United States v. Rodriguez, 711 F.3d 541, 562 n.28 (5th Cir.
2013) (en banc), petition for cert. filed (June 6, 2013) (No. 12-10695).
      AFFIRMED.




                                         2